POWER OF ATTORNEY We, the undersigned officers and Trustees of eUNITsTM 2 Year U.S. Equity Market Participation Trust:Upside to Cap / Buffered Downside, a Massachusetts business trust, do hereby severally constitute and appoint Barbara E. Campbell, Thomas E. Faust Jr., Maureen A. Gemma and Frederick S. Marius, or any of them, to be true, sufficient and lawful attorneys, or attorney for each of us, to sign for each of us, in the name of each of us in the capacities indicated below, Registration Statements and any and all amendments (including post-effective amendments) to such Registration Statements on Form N-2 filed by eUNITsTM 2 Year U.S. Equity Market Participation Trust:Upside to Cap / Buffered Downside with the Securities and Exchange Commission in respect of any class of shares of beneficial interest and other documents and papers relating thereto. IN WITNESS WHEREOF we have hereunto set our hands on the dates set opposite our respective signatures. Signature Title Date /s/ Duncan W. Richardson Duncan W. Richardson President and Principal Executive Officer October 18, 2010 /s/ Barbara E. Campbell Barbara E. Campbell Treasurer and Principal Financial and Accounting Officer October 18, 2010 /s/ Benjamin C. Esty Benjamin C. Esty Trustee October 18, 2010 /s/ Thomas E. Faust Jr. Thomas E. Faust Jr. Trustee October 18, 2010 /s/ Allen R. Freedman Allen R. Freedman Trustee October 18, 2010 /s/ William H. Park William H. Park Trustee October 18, 2010 /s/ Ronald A. Pearlman Ronald A. Pearlman Trustee October 18, 2010 /s/ Helen Frame Peters Helen Frame Peters Trustee October 18, 2010 /s/ Heidi L. Steiger Heidi L. Steiger Trustee October 18, 2010 /s/ Lynn A. Stout Lynn A. Stout Trustee October 18, 2010 /s/ Ralph F. Verni Ralph F. Verni Trustee October 18, 2010
